DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/01/2022 has been entered.

Information Disclosure Statement
The information disclosure statements filed 05/04/2022 and 07/01/2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the information disclosure statements are not signed by the applicant or representative. 
The information disclosure statements have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in the information disclosure statements or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Response to Arguments
Information Disclosure Statement
The information disclosure statements submitted via EFS-Web by the Applicant are distinct from an “e-IDS”. As evidenced by the filing receipt and IDS Form SB/08a, Applicant has submitted information disclosure statements, as opposed to e-IDS’s, and therefore, MPEP § 609.07 does not apply. That is, Form SB/08a has been filed for each IDS, as opposed to the fillable e-IDS form discussed in MPEP § 609.07, and thus, an automatic signature does not apply.
Pursuant to the provisions of 37 CFR 1.33, 1.97, 1.98, 10.18 and MPEP § 609, the IDS, Form SB/08a, must be signed by the Applicant or representative.
Objections to the Substitute Specification
The objections to the Substitute Specification have been withdrawn based upon Applicant’s amendments to the Substitute Specification, filed 07/01/2022.
Claim Objections
The previous objections to claims 9, 22, 25, 27, and 29 have been withdrawn based upon Applicant’s amendments to the claims, filed 07/01/2022.
35 U.S.C. 112 Rejections
The rejections of claims 1, 7-9, and 21-31 under 35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments to the claims, filed 07/01/2022.

35 U.S.C. 101 Rejections
Applicant argues, citing the Mattis Declaration, that the recipe optimization as described and claimed cannot be performed in any practical sense using pen and paper, as the required calculations are complex and require approximately 90 minutes to perform (per meal). The Mattis Declaration, filed 07/01/2022, has been considered, but is not convincing. Time is not a question of practical application. See MPEP § 2106.05(f)(2) (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept”). For example, the computer disclosed in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014) sped up the computation on how to hedge settlement risk, however, the Court found that the additional claim elements did no more than require a generic computer to perform generic computer functions that were well-understood. MPEP § 2106.05. Similarly, here, utilizing generic computer components to efficiently solve complex equations is simply an option to speed up the calculation process, yet the limitation may still be performed with pen and paper, though it will take more time. Therefore, such language does not add significantly more to integrate the abstract idea into a practical application, nor provide an inventive concept. 
Applicant next argues that amended claim 1 recites a food measurement device, as opposed to, for example, a generic output device. Applicant argues that the food measurement device is configured to affirmatively control an amount of at least one ingredient that is added to a recipe by controlling a liquid dispenser and/or flow meter, and/or by measuring the weight or volume of an ingredient that has been added against a target weight or volume and then instructing the user to add or remove a weight or volume of that ingredient if the target has not been reached. Applicant contends that amended claim 1 is similar to the patent-eligible claims of Diamond v. Diehr, 450 U.S. 175 (1981) (MPEP § 2106), as here, software is configured to measure at least one ingredient of a recipe, and controls a physical food measurement device to affirmatively control the amount of that at least one ingredient against a target amount. Applicant’s argument is persuasive, and the rejection of claims 1, as well as the rejections of dependent claims 7-9 and 30-31, under 35 U.S.C. 101 have been withdrawn. Similarly, the rejections of independent claims 21 and 29, as well as dependent claims 22-28, under 35 U.S.C. 101 have been withdrawn.
35 U.S.C. 103 Rejections
Applicant argues that Yeager neither teaches nor suggests any device or method for affirmative control of the amount of any ingredient added to a recipe, as claimed in amended claim 1. Examiner agrees that Yeager does not disclose the amended limitation of claim 1, wherein a food measurement device is connected to said at least one processor, wherein said recipe portion-size optimizer is configured to control said food measurement device to control at least one characteristic of said optimized recipe by at least one of controlling said food measurement device to dispense a target amount of an ingredient; and instructing the user to add an amount of said ingredient, measuring amount of said ingredient added, comparing the amount of said ingredient added against a target amount, instructing the user to add more of said ingredient when the target amount has not been reached, and instructing the user to remove an amount of said ingredient when the target amount has been exceeded. Additionally, Schweizer does not teach this limitation. Based on the amendments, the rejection of claim 1 under 35 U.S.C. 103 is withdrawn.
	Regarding claim 7, Yeager fails to disclose all claim limitations of amended claim 1 as discussed above, and Schweizer does not fill the gaps. Accordingly, the rejection of claim 7, which is dependent on claim 1, under 35 U.S.C. 103 is withdrawn. 
	The rejections of independent claims 21 and 29, as well as the rejections of the remaining dependent claims, under 35 U.S.C. 103 are similarly withdrawn.

Claim Objections
Claim 21 is objected to because of the following informality: “when a target weight is exceeded” recited in line 25 should likely read “when [[a]] said target weight is exceeded”. Appropriate correction is required.
Claim 22 is objected to because of the following informalities:
(a)	“said recipe” recited in line 7 should likely read “said stored recipe”; and
(b)	“an optimized recipe” recited in line 8 should likely read “said optimized recipe”, unless the optimized recipe recited in line 8 is distinct from the optimized recipe of claim 21.
	Appropriate correction is required.
Claim 25 is objected to because of the following informality: “said recipe” recited in line 4 should likely read “said stored recipe”. Appropriate correction is required.
Claim 29 is objected to because of the following informalities: 
(a)	“at least one processor” recited in line 2 should likely read “at 	least one processor”; 
(b)	“at least one output including a digital scale” recited in line 3 should likely read “at least one output device including a digital scale”;
(c)	“at least one said recipe” recited in line 7 should likely read “at least one 	said stored recipe”; 
(d)	“each said recipe” recited in lines 9, 11, and 12 should likely read “each 	said stored recipe”; 
(e)	“said recipe” recited in line 15 should likely read “said optimized recipe”; 	and
(f)	“when a target weight is exceeded” recited in line 20 should likely read 	“when [[a]] said target weight is exceeded”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 claims “wherein said recipe portion-size optimizer is configured to control said food measurement device…by at least one of controlling said food measurement device to dispense a target amount of an ingredient.” However, the Specification, [0065], [0109], and [0115], does not describe said recipe portion-size optimizer configured to directly control said food measurement device. Instead, the Specification describes a food-portion measurement controller 60 (Fig. 7) which can control the digital scale 62, or other food measurement device such as a liquid dispenser or flow meter with a fixed flow rate ([0109]), to measure the appropriate amount of each ingredient ([0064-0065]; Fig. 7, where the food-portion measurement controller receives the optimized recipe generated by the recipe portion-size optimizer 54). According to the Specification, the food-portion measurement controller 60 is distinct from a display on the scale 62 (“food measurement device”) and a mobile device 250. 
Therefore, a suggested revision of claim 1 is as follows: “…a food-portion measurement controller connected to said at least one processor, wherein said recipe portion-size optimizer is configured to control said food-portion measurement controller to control at least one characteristic of said optimized recipe by at least one of controlling a food measurement device to dispense a target amount of an ingredient….”. 
	All dependent claims are rejected as depending from a previously rejected claim.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 28 is a relative term which renders the claim indefinite under 35 U.S.C. 112(b). The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Allowable Subject Matter
All pending claims would be allowable if amended to overcome the claim objections and claim rejections under 35 U.S.C. 112, as discussed above.

Conclusion
The following relevant prior art is found to be distinct from the present invention based on the below rationales:
Wallace et al. (U.S. 8,829,365 B1) (hereinafter “Wallace”) teaches a computing device configured to communicate with a scale to aid a user in measuring a target amount of an ingredient. However, if the user exceeds the target amount, Wallace does not instruct the user to remove a specific amount of the ingredient, but rather, automatically adjusts the recipe.
Baarman et al. (U.S. Pub. 2015/0093725) (hereinafter “Baarman”) teaches a system for achieving weight loss or gain objectives without manual entry of food intake. Specifically, Baarman teaches modifying recipes having a nutritional and/or caloric content to assist a user in meeting his or her health goals. Baarman describes a database that contains nutritional content of food ingredients based on weight, and may provide a recipe recommender system with nutritional information for select recipes to thereby provide appropriate recipe recommenders that are aligned with the nutrition recommendations for the user based on their health objective. Additionally, Baarman discloses a food scale and lookup device configured to communicate with the nutrition management system and allow the user to measure food that is going to be consumed. However, Baarman does not teach instructing the user to add an amount of ingredient to reach a target amount, nor removing an amount of said ingredient if said target amount has been exceeded. 
Moreover, Baarman expressly teaches utilizing a wearable activity tracking device that includes sensors for determining physical activity during a tracked period of time, as well as determining resting metabolic rate. However, in Baarman, energy expenditure appears to be monitored for longer periods of time, such as one week.
Radecka et al. (U.S. Pub. 2016/0166195 A1) teaches the use of activity trackers in collaboration with tools for analyzing and planning food intake and amount of exercise in order to keep or obtain a desired weight, where meal goals are adjusted based on an allotted daily caloric balance. However, meal goals, or calories and/or macronutrient allotments per meal, are adjusted, as opposed to specific ingredient amounts per meal based on the adjusted meal goals. 
Mault et al. (U.S. Pub. 2002/0133378 A1) (hereinafter “Mault”) teaches utilizing the measured resting metabolic rate and user activity level over a predetermined time period to determine a total energy expenditure of the user. Mault further teaches determining the user’s total calorie intake during the predetermined time period in order to determine a calorie balance for the user. Mault teaches displaying recipe information to the user based on the collected user data, however, Mault does not expressly teach optimizing the recipe for the user, nor a food measurement device for dispensing ingredients of the recipe and/or instructing the user to measure ingredients of the recipe based on target amounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715